TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00039-CR



                                       Julian Flores, Appellant

                                                    v.

                                     The State of Texas, Appellee


   FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
         NO. 10-1754-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellant Julian Flores pled guilty to burglary with intent to commit sexual assault, the

State waived two other charges against him, and the trial court convicted him of burglary and sentenced

him to sixty years’ imprisonment. In the judgment of conviction, the trial court recites that appellant

waived his right to appeal, and the trial court has also certified that the cause is a plea bargain case in

which appellant has no right of appeal. Thus, the appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                                 ___________________________________________

                                                 David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed

Filed: February 10, 2012

Do Not Publish